ATTACHMENT TO ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Examiner notes Applicant’s submission filed 02/25/21 is titled as amendment under 37 CFR 1.111 and indicated as a supplemental reply and amendment. However, prosecution is closed as the final rejection was mailed 02/25/21 and acknowledged in interview on 02/24/21 (Summary mailed 03/02/21) regarding finality and therefore, there was no agreement to consider the amendments filed 02/25/21 as a supplemental amendment. Thus, the amendment filed 02/25/21 is being treated by the Office as an after-final amendment filed under 37 CFR 1.116. 
Applicant's arguments filed 02/25/21 have been fully considered but they have not been entered. Specifically, the amendment to claim 1 to include the composition of the partially cure portion and the composition of the fully cured portion “are configured to form a coating at the curing layer, the curing layer including the curing initiator” raises new issues under 35 USC 112(b) which would require further consideration. Specifically, the recited limitation is confusing given that it is not clear what is being claimed. It is not clear how the composition of the partially cured portion and the composition of the fully cured portion form a coating “at the curing layer” in lines 10-11 given that lines 3-4 of the claim state that the fully cured portion and the partially cured portion are part of the curing layer. Further, it is not clear whether the final product contains a separate curing layer including the curing initiator and a resin or varnish as well as a fully cured portion and a partially cured portion or whether the final product contains only a fully cured portion and a partially cured portion. In the case there is a separate curing 
Further, the amendment is non-compliant for the reasons set forth in the attached PTO-324 form.
It is noted that even if the amendment were entered, the claims would not be allowable over the prior art of record for the following reasons:
Applicant argues that each of the prior art references of Saewert, Basu, Ludemann, and Clark fails to disclose the light diffusion value as claimed.
However, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is the combination of prior art references (Saewert et al. in view of Basu et al., Ludemann et al. and Clark and Basu et al. in view of Ludemann et al. and Clark) that would meet the claimed diffusion, not individual references alone. Specifically, as set forth in the rejection of record, given that each combination of cited prior art teach composition of the wrinkled coating, including materials and structure, identical to that presently claimed, it is clear that the composition of the wrinkled coating would intrinsically be diffusive as claimed, absent evidence to the contrary.
Applicant has not presented any arguments with respect to the newly presently amendment. Nonetheless, it is noted that given that the cited prior art teaches composition of partially cured portion and composition of fully cured portion identical to that presently claimed, the final product of the cited prior art is identical to the final product of the presently claimed 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787